--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Agreement
 
between
 
Renell Wertpapierhandelsbank AG Schillerstr., 2, 60313 Frankfurt am
Main,  Germany


 
hereafter "Applicant" and
 
HCi Viocare, Kintyre House, 209 Govan Road, Glasgow, CA G51 1 HJ, United Kingdom
hereafter "Issuer"
 
Preamble
 


The applicant plans to file application for the inclusion and trading of all
shares of the Issuer on the  open market at the Berlin Stock Exchange and shall
be responsible to quote the shares according to its home market.
 
The Issuer is a stock corporation established under US law and entered in the
commercial register of Nevada, USA. The capital stock of the company is
currently divided into 191,912,461 common shares at par value of USD
0.0001(hereinafter:  “shares”).
 
The shares of the company are to be admitted to open market trading at the
Berlin Stock Exchange. A public offering of the securities in the meaning of the
WpHG (German Securities Prospectus Act) in connection with inclusion of the
shares in open market trading at the Berlin Stock Exchange is not foreseen.
 
In order to enable filing the application for inclusion and maintaining the
inclusion,  which are  also  both in the interests of Issuer, the Parties agree
the  following:

 
1

--------------------------------------------------------------------------------

 
 
Section 1
 
Provision of documents by the Issuer
 


The Issuer will provide the following information and documents to   Applicant:
 


1.1  
A certified copy of the passport from each executive director of the company, a
current excerpt from the commercial registry and the completed customer
classification forms provided by the Applicant stating the appropriateness of
the Issuer to conduct business with Renell AG   (“KYC”)

 
1.2  
If a prospectus for the securities to be included was prepared and was
approved  by  a  regulatory or supervisory authority, then this  prospectus

 
1.3  
The latest set of published financials, audited and – if required
–  consolidated

 
1.4  
all other documentation that is requested by the  applicant


 
Section 2
 
Issuer's duty to provide information
 
The Issuer commits to immediately inform the Applicant of all circumstances that
may have a material effect on the valuation of the shares. Circumstances in this
respect include in particular significant company news of the Issuer, all of the
Issuer's capital measures (e.g. capital increases, decreases, share splits,
issue of options, dividend payments etc.), insolvency and any change to
significant holdings of  the Issuer or holdings held in the Issuer.
 


Section 3
 
Stock Advertising
 
The Issuer hereby acknowledges that the stock must not be publicly advertised
within the EU without having an approved EU security prospectus. This
particularly includes all kinds of approaching retail investors via mass emails,
phone calls, market letters or the  like.
 


Section 4
 
                                                                                                                                                                                                                    
Withdrawal of Renell AG as lead broker / specialist and  applicant
 
In the event the Issuer breaches his obligations from Section 2 or 3 of this
agreement, the Applicant is entitled to terminate its  role as lead broker  /
specialist and applicant in relation to the Boerse Berlin  and the Issuer.
Renell AG is required to immediately notify the Issuer of the   termination.
 
 

 
2

--------------------------------------------------------------------------------

 



   In the absence of an appointment of a new specialist, the Issuer's securities
will be excluded from     trade on the Berlin Stock Exchange (delisting)
 
 
Section 5
 
Remuneration


5.1  
The Applicant shall receive an expenses remuneration of EUR 10.000,00 (in words:
Euro ten thousand) from the Issuer for the inclusion of the Issuers stock. This
remuneration must be paid to the following account of the Applicant
before  application:

 
Accountholder:  Renell AG   Bank: BNP Paribas Securities Service Account
number:6402358881Bank Number:500 305 00
 
SWIFT:   PARBDEFF     IBAN:   DE90500305006402358881
 
               In case of a refusal by Boerse Berlin the Issuer will retrieve
90% of the paid   remuneration.
 


5.2  
After the first calendar year, the Issuer is obligated to pay an overall fee of
EUR (currently) 3.500,00 (in words: Euro three thousand five hundred) per year
for the inclusion of the shares at the Berlin Stock Exchange. This annual fee
includes the yearly fee of the Berlin  Stock  Exchange pursuant to the
respective General Conditions of  Business for Open Market Trading   at the
Berlin Stock Exchange and the annual market maker fee. The overall fee shall be
paid in advance until 31. December of the respective preceding  year.


 
 Section 6
 
Term
 
6.1  
This agreement begins upon signing and the successfully completed KYC process
with the applicant. It ends without requiring a termination to this effect, at
the time the applicant is no longer appointed lead broker / specialist for the
Issuer's securities on the open   market.

 
6.2  
The right to issue an extraordinary termination shall not be affected. Any
termination notice by any of the parties shall be serviced to the other party at
least fifteen (15) calendar days prior to its effect


 
3

--------------------------------------------------------------------------------

 

Section 7
 
Amendments to the agreement


 
The parties commit to amend the provisions of this agreement if such amendments
are required as a result of a change to the guidelines for the open market at
the Berlin Stock Exchange, or such amendments are deemed useful. Any amendment
shall be agreed in writing by both   parties.


 


Section 8
 
Applicable law and place of jurisdiction;  Miscellaneous
 


8.1  
This agreement, including the interpretation of the same, shall solely be
subjected to German  law.

 
8.2  
Frankfurt am Main shall be the place of fulfillment regarding all of the
parties' obligations      from this agreement.

 
8.3  
To the extent permitted by law, Frankfurt am Main shall be the sole place of
jurisdiction for all legal disputes resulting from or in connection with
the  agreement.

 
8.4  
In the event one of the provisions of this agreement becomes fully or partially
invalid, the remaining provisions shall not be affected. In the place of the
invalid provision, that valid provision which most closely corresponds with the
economic intention of the invalid provision shall be deemed valid. Changes to
this agreement and this written form clause must be made    in writing.

 
 
 


 

 Frankfurt/Date   Place/Date:  Athens    22/04/2016   April 18, 2016          
/s/Marc Renell   /s/Sotirios Leontaritis   Marc Renell   Leontaritis Sotirios  
Renell AG  
HCi Viocare
 

 
 

 
4

--------------------------------------------------------------------------------

 
